NOTE: This order is nonprecedential.


  mniteb ~tate5 ([ourt of ~peaI5
      for tbe jfeberaI ([irruit

     VERMONT YANKEE NUCLEAR POWER
             CORPORATION,
          Plaintiff-Cross Appellant,

                          v.
 ENTERGY NUCLEAR VERMONT YANKEE, LLC,
  AND ENTERGY NUCLEAR OPERATIONS, INC.,
           Plaintiffs-Cross Appellants,

                          v.
                UNITED STATES,
                Defendant-Appellant.


               2011-5033, -5034, -5042


   Appeals from the United States Court of Federal
Claims in consolidated case nos. 02-CV-898 and 03-CV-
2663, Judge Thomas C. Wheeler.


                    ON MOTION


                     ORDER
VERMONT YANKEE NUCLEAR POWER v. US                            2
    The United States moves for extensions of time, until
December 5, 2011, to file its response and reply brief in
this appeal. The motions are unopposed.

      Upon consideration thereof,

      IT Is ORDERED THAT:

   The motions are granted. The United States' response
and reply brief is due December 5, 2011.

                                    FOR THE COURT


      JAN 11 2012                   lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Brad Fagg, Esq.
    Richard James Conway, Esq.
    Harold D. Lester, Jr., Esq.
    Kyle Landis-Marinello, Esq.                      FILED
                                            u.s. COURT OF APPEALS FOR
                                              THE FEDERAL CIRCUIT
s25
                                                  JAN 172012
                                                  JAN HORBAlY
                                                      CLERK